HABANERO RESOURCES INC.

1205-789 West Pender Street

Vancouver, BC

CANADA V6C 1H2







PARTICIPATION AGREEMENT




July 14, 2004







Attn: Bernard McDougall

MICRON ENVIRO SYSTEMS, INC.

1205-789 West Pender Street

Vancouver, BC

CANADA V6C 1H2






RE:



Telesis - Charles Long  #1

Jones County, Texas




Dear Mr. McDougall:




This Letter sets out our agreement relative to the above captioned Charles Long
#1 Well Prospect in Jones County, Texas.




1.

Telesis Operating Co., Inc./Telesis Oil & Gas ("Telesis") are the owners of
certain oil and gas leasehold rights and interests in the Charles Long Lease(s),
situated in Section No. 1, MEP&P RR CO Survey,  Abstract No. 273, Jones County,
Texas, containing 106 acres of land, more or less.




2.

Telesis propose to re-enter/drill out the Charles Long #1 Well to an estimated
depth of 2,750 feet, and if warranted, to complete and produce from the Cook
Sands that range in depths from approximately 2,495 feet to 2,520, and/or other
potential commercially productive formations as the case may be.




3.

Habanero Resources Inc. ("Habanero") owns a 1/32nd (3.125%) Working Interest  in
the above described proposed well and lease proration unit, pursuant to a
Participation Agreement with Telesis dated May 1, 2004, a copy of which is
attached and incorporated in full as Schedule "A".




4.

Habanero agrees to sell and you agree to purchase a 1/64th (1.5625%) Working
Interest  in the above described proposed well and lease proration unit.




5.

Your Turnkey Costs of leasehold, drilling, one (1) initial completion and
equipping of the initial Charles Long #1 Well shall be paid as follows:




(a)

Your Turnkey Costs for the "Total Re-Entry" as aforesaid is due and payable as
of the date of acceptance of this Agreement. All of the Turnkey Costs and
Payments required and described in (a)  above represents your sole costs for the
leasehold, drilling and one (1) initial completion attempt in the Cook Sand in
the Charles Long #1 Well, and includes equipping the well for production.




--------------------------------------------------------------------------------







6.

All operations for said well(s) and lease shall be conducted by and through
Telesis Operating Co., Inc. of Fort Worth, Texas. Further, all operations for
said well(s) and lease(s) are subject to that certain Operating Agreement, by
and between Telesis Operating Co., Inc., as Operator, et al, as Non-Operator, a
copy of which is attached and incorporated as Schedule "B".




7.

Nothing in this letter agreement or otherwise creates any mining or other
partnership or joint venture. The liability of the parties is several and not
joint or collective.




8.

The undersigned represents that they have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of this investment and that they have financial resources sufficient to
bear the same. Habanero makes no warranties or representations as to the
ultimate return on investment and/or financial results of this investment. You
agree to indemnify and hold Habanero harmless against any and all claims and
demands made by any third parties as a result of any subsequent transactions
made by you relative to the interests acquired by you pursuant to this
agreement.




9.

These oil and gas interests are offered in reliance upon the exemption provided
for under Section 4 (2) of the Securities Act of 1933, As Amended, and
Regulation D promulgated thereunder and similar exemptions provided by State
Law.




10.

For all purposes hereunder this agreement, the undersigned hereby constitutes
and appoints Telesis Operating Co., Inc. as their true and lawful
attorney-in-fact, for them and in their name, place and stead and for its use
and benefit to execute, acknowledge, swear certify, verify, deliver, record,
file, and publish as necessary or advisable all gas purchase contracts, farmout
agreements, unitization agreements, re-assignments of interests pursuant to
operating agreement non-consent provisions, and all other instruments such
attorney-in-fact shall consider necessary, advisable or convenient in connection
with or for the purpose of conducting prudent operations on the wells, lands and
leases covered hereby.




If the above sets out your entire understanding of our agreement, please execute
in the space provided below and return one (1) copy of this Participation
Agreement and your check payable to Habanero Resources Inc. (Ref: Turnkey Costs
- Charles Long  #1 Well) in the amount of $ 2,966.50 (US)  covering your Turnkey
Costs of your working interest for the Total Re-Entry Costs of the Charles Long
#1 Well.
















--------------------------------------------------------------------------------







Very truly yours,




/s/ Jason Gigliotti




HABANERO RESOURCES INC.



By:      Jason Gigliotti



President


















ACCEPTED AND AGREED TO:




MICRON ENVIRO SYSTEMS, INC.










/s/ Bernard McDougall

By:  ______________________________________

                                              (Signature)




Print Name: Bernard McDougall




Date:

   _________________________







--------------------------------------------------------------------------------

Schedule A

 

 

TELESIS OPERATING CO., INC.

2525 RIDGMAR BLVD.

SUITE 414

FORT WORTH, TEXAS 76116-4584

Phone (817) 737-2235

Fax (817) 737-2130




 

PARTICIPATION AGREEMENT




May 1, 2004




HABANERO RESOURCES INC.

C/o  Jason Gigliotti

1205-789 West Pender Street

Vancouver, BC

CANADA V6C 1H2






RE:



Telesis - Charles Long  #1

Jones County, Texas




Dear Mr. Gigliotti:




This Letter sets out our agreement relative to the above captioned Charles Long
#1 Well /Prospect in Jones County, Texas.




1.

Telesis Operating Co., Inc./Telesis Oil & Gas ("Telesis") are the owners of
certain oil and gas leasehold rights and interests in the Charles Long Lease(s),
situated in Section No. 1, MEP&P RR CO Survey,  Abstract No. 273, Jones County,
Texas, containing 106 acres of land, more or less.




2.

"Telesis" propose to re-enter/drill out the Charles Long #1 Well to an estimated
depth of 2,750 feet, and if warranted, to complete and produce from the Cook
Sands that range in depths from approximately 2495 feet to 2520, and/or other
potential commercially productive formations as the case may be.




"Telesis" agrees to sell and you agree to purchase a 1/32nd  ( 3.125 % ) Working
Interest  in the above described proposed well and lease proration unit.




3.

Your Turnkey Costs of leasehold, drilling, one (1) initial completion and
equipping of the initial Charles Long #1 Well shall be paid as follows:




(a)

Your Turnkey Costs for the "Total Re-Entry" as aforesaid  is due and payable as
of the date of acceptance of this Agreement.




All of the Turnkey Costs and Payments required and described in (a)  above
represents your sole costs for the leasehold, drilling and one (1) initial
completion attempt in the Cook Sand in the Charles Long #1 Well, and includes
equipping the well for production.

--------------------------------------------------------------------------------













Page 2










4.

Upon conclusion of the completion of the Charles Long #1 Well and establishment
of production therefrom,  "Telesis" will execute, deliver and record an
Assignment of Oil & Gas Lease covering your said interest in the Charles Long #1
Well and the applicable Railroad Commission of Texas proration unit acreage
allocated around said well, based on a 78.00% Net Revenue Interest leasehold.




5.

All operations for said well(s) and lease shall be conducted by and through
Telesis Operating Co., Inc. of Fort Worth, Texas. Further, all operations for
said well(s) and lease(s) are subject to that certain Operating Agreement , by
and between Telesis Operating Co., Inc., as Operator, et al, as Non-Operator, a
copy of which is available upon request.




6.

Nothing in this letter agreement or otherwise creates any mining or other
partnership or joint venture. The liability of the parties is several and not
joint or collective.




7.

The undersigned represents that they have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of this investment and that they have financial resources sufficient to
bear the same. "Telesis"  makes no warranties or representations as to the
ultimate return on investment and/or financial results of this investment.
   You agree to indemnify and hold Telesis harmless against any and all claims
and demands made  by any third parties as a result of any subsequent
transactions made by you relative to the interests acquired by you pursuant to
this agreement.




8.

These oil and gas interests are offered in reliance upon the exemption provided
for under Section 4 (2) of the Securities Act of 1933, As Amended, and
Regulation D promulgated thereunder and similar exemptions provided by State
Law.




9.

For all purposes hereunder this agreement, the undersigned hereby constitutes
and appoints Telesis Operating Co., Inc. as their true and lawful
attorney-in-fact, for them and in their name, place and stead and for its use
and benefit to execute, acknowledge, swear certify, verify, deliver, record,
file, and publish as necessary or advisable all gas purchase contracts, farmout
agreements, unitization agreements, re-assignments of interests pursuant to
operating agreement non-consent provisions, and all other instruments such
attorney-in-fact shall consider necessary, advisable or convenient in connection
with or for the purpose of conducting prudent operations on the wells, lands and
leases covered hereby.










--------------------------------------------------------------------------------
















Page 3













If the above sets out your entire understanding of our agreement, please execute
in the space provided below and return one (1) copy of this Participation
Agreement and your check payable to Telesis Operating Co., Inc. (Ref: Turnkey
Costs - Charles Long  #1 Well) in the amount of $ 5,933.00 (US)  covering your
Turnkey Costs of your working interest for the Total Re-Entry Costs of the
Charles Long #1 Well.










Very truly yours,








                                                                   /s/ James
Murphy, Jr.

TELESIS OPERATING CO., INC.



By:      James Murphy, Jr.



President



























ACCEPTED AND AGREED TO:
















By:     /s/  Jason Gigliotti                                              

                                              (Signature)




Print Name:    Jason Gigliotti                                       




Date:

   _________________________




SS# :

   _________________________




e-mail:    _________________________

 

 

 